Order entered November 12, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00948-CV

                               JULIA BELLE DIXON, Appellant

                                                  V.

                               CITY CREDIT UNION, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-03383-D

                                             ORDER
       We DENY appellee’s motion to dismiss.

       The reporter’s record is past due and the court reporter has informed the Court that she

had not received a request to prepare the reporter’s record. In a letter dated October 13, 2015,

the Court instructed appellant to file, within ten days, notice that she has requested preparation of

the reporter’s record and written verification that she has paid the reporter’s fee, made

arrangements to pay the reporter’s fee, or has been found to be entitled to proceed without

payment of costs.     We cautioned appellant that if the Court did not receive the required

documentation within the time specified, we may order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).
       As of today’s date, appellant has not filed a response. Accordingly, we ORDER the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant’s brief is

due WITHIN THIRTY DAYS of the date of this order.

                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE